Exhibit 10.27

PEOPLE’S UNITED FINANCIAL, INC.

2007 STOCK OPTION PLAN

 

--------------------------------------------------------------------------------

Effective as of October 18, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I PURPOSE

Section 1.1

  General Purpose of the Plan.    1 ARTICLE II DEFINITIONS

Section 2.1

  Bank    1

Section 2.2

  Board    1

Section 2.3

  Change of Control    1

Section 2.4

  Code    3

Section 2.5

  Committee    3

Section 2.6

  Company    3

Section 2.7

  Disability    3

Section 2.8

  Disinterested Board Member    3

Section 2.9

  Effective Date    3

Section 2.10

  Eligible Director    3

Section 2.11

  Eligible Employee    3

Section 2.12

  Employer    3

Section 2.13

  Exchange Act    3

Section 2.14

  Exercise Price    3

Section 2.15

  Fair Market Value    3

Section 2.16

  Family Member    4

Section 2.17

  OTS Regulations    4

Section 2.18

  Incentive Stock Option    4

Section 2.19

  Non-Profit Organization    4

Section 2.20

  Non-Qualified Stock Option    4

Section 2.21

  Option    4

Section 2.22

  Option Period    4

Section 2.23

  Person    4

Section 2.24

  Plan    4

Section 2.25

  Retirement    5

Section 2.26

  Service    5

Section 2.27

  Share    5

Section 2.28

  Termination for Cause    5 ARTICLE III AVAILABLE SHARES

Section 3.1

  Available Shares.    5

 

i



--------------------------------------------------------------------------------

Section 3.2

  No Repricing.    6 ARTICLE IV ADMINISTRATION

Section 4.1

  Committee.    6

Section 4.2

  Committee Action.    6

Section 4.3

  Committee Responsibilities.    7 ARTICLE V STOCK OPTION GRANTS

Section 5.1

  Grant of Options.    7

Section 5.2

  Size of Option.    8

Section 5.3

  Exercise Price.    8

Section 5.4

  Option Period.    8

Section 5.5

  Required Regulatory Provisions.    8

Section 5.6

  Additional Restrictions on Incentive Stock Options.    10 ARTICLE VI OPTIONS —
IN GENERAL

Section 6.1

  Method of Exercise.    11

Section 6.2

  Limitations on Options.    12 ARTICLE VII AMENDMENT AND TERMINATION

Section 7.1

  Termination.    12

Section 7.2

  Amendment.    13

Section 7.3

  Adjustments in the Event of a Business Reorganization.    13 ARTICLE VIII
MISCELLANEOUS

Section 8.1

  Status as an Employee Benefit Plan.    13

Section 8.2

  No Right to Continued Employment.    14

Section 8.3

  Construction of Language.    14

Section 8.4

  Governing Law.    14

Section 8.5

  Headings.    14

Section 8.6

  Non-Alienation of Benefits.    14

Section 8.7

  Taxes.    14

Section 8.8

  Notices.    15

Section 8.9

  Required Regulatory Provisions.    15

Section 8.10

  Approval of Shareholders.    15

 

ii



--------------------------------------------------------------------------------

PEOPLE’S UNITED FINANCIAL, INC.

2007 STOCK OPTION PLAN

ARTICLE I

PURPOSE

Section 1.1 General Purpose of the Plan.

The purpose of the Plan is to promote the growth and profitability of People’s
United Financial, Inc., to provide eligible directors, certain key officers and
employees of People’s United Financial, Inc. and its affiliates with an
incentive to achieve corporate objectives, to attract and retain individuals of
outstanding competence, to recognize the contributions of directors, key
officers and employees in achieving business objectives, and to provide such
individuals with an equity interest in People’s United Financial, Inc.

ARTICLE II

DEFINITIONS

The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:

Section 2.1 Bank means People’s United Bank and any successor thereto.

Section 2.2 Board means the Board of Directors of the Company.

Section 2.3 Change of Control means any of the following events:

(a) the consummation of a reorganization, merger or consolidation of the Company
with one or more other persons, other than a transaction following which:

(i) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Company; and

(ii) at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;



--------------------------------------------------------------------------------

(b) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;

(c) a complete liquidation or dissolution of the Company;

(d) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of Directors of the Company do not belong to any
of the following groups:

(i) individuals who were members of the Board of Directors of the Company on the
Effective Date; or

(ii) individuals who first became members of the Board of Directors of the
Company after the Effective Date either:

(A) upon election to serve as a member of the Board of Directors of the Company
by affirmative vote of at least three-quarters of the members of such board, or
of a nominating committee thereof, in office at the time of such first election;
or

(B) upon election by the shareholders of the Company to serve as a member of
such board, but only if nominated for election by affirmative vote of at least
three-quarters of the members of the Board of Directors of the Company, or of a
nominating committee thereof, in office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
Directors of the Company;

(e) approval by the stockholders of the Company of any agreement, plan or
arrangement for the consummation of a transaction which, if consummated, would
result in the occurrence of an event described in section 2.3(a), (b), (c) or
(d); or

(f) any event which would be described in section 2.3(a), (b), (c), (d) or
(e) if the term “Bank” were substituted for the terms “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 2.3, the term “person” shall have the meaning assigned
to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

2



--------------------------------------------------------------------------------

Section 2.4 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

Section 2.5 Committee means the Committee described in section 4.1.

Section 2.6 Company means People’s United Financial, Inc., a Delaware
corporation, and any successor thereto.

Section 2.7 Disability means a condition of total incapacity, mental or
physical, for further performance of duty with an Employer which the Committee
shall have determined, on the basis of competent medical evidence, is likely to
be permanent.

Section 2.8 Disinterested Board Member means a member of the Board who (a) is
not a current employee of the Company or a subsidiary, (b) is not a former
employee of the Company who receives compensation for prior services (other than
benefits under a tax-qualified retirement plan) during the taxable year, (c) has
not been an officer of the Company, (d) does not receive remuneration from the
Company or a subsidiary, either directly or indirectly, in any capacity other
than as a director except in an amount for which disclosure would not be
required pursuant to Item 404(a) of the proxy solicitation rules of the
Securities and Exchange Commission and (e) does not possess an interest in any
other transaction, and is not engaged in a business relationship, for which
disclosure would be required pursuant to Item 404(a) or (b) of the proxy
solicitation rules of the Securities and Exchange Commission. The term
Disinterested Board Member shall be interpreted in such manner as shall be
necessary to conform to the requirements of section 162(m) of the Code and Rule
16b-3 promulgated under the Exchange Act.

Section 2.9 Effective Date means October 18, 2007.

Section 2.10 Eligible Director means a member of the board of directors or an
advisory board of an Employer who is not also an employee or an officer of any
Employer.

Section 2.11 Eligible Employee means any employee whom the Committee may
determine to be a key officer or employee of an Employer and select to receive a
grant of an Option pursuant to the Plan.

Secton 2.12 Employer means the Company, the Bank and any successor thereto and,
with the prior approval of the Board, and subject to such terms and conditions
as may be imposed by the Board, any other savings bank, savings and loan
association, bank, corporation, financial institution or other business
organization or institution. With respect to any Eligible Employee or Eligible
Director, the Employer shall mean the entity which employs such person or upon
whose board of directors or advisory board such person serves.

Section 2.13 Exchange Act means the Securities Exchange Act of 1934, as amended.

Section 2.14 Exercise Price means the price per Share at which Shares subject to
an Option may be purchased upon exercise of the Option, determined in accordance
with section 5.3.

Section 2.15 Fair Market Value means, with respect to a Share on a specified
date:

 

3



--------------------------------------------------------------------------------

(a) the mean between the high and low selling prices at which Shares are traded
on the principal securities exchange (as that term is used in Section 6 of the
Exchange Act) on which the Shares are traded on such date or, if Shares are not
traded on such exchange on that date, the mean between the high and low selling
prices at which Shares were traded on such exchange on the most recent day on
which Shares were so traded; or

(b) if the Shares are not listed or admitted to trading on any such exchange,
and prices of trades in Shares are regularly reported by the National
Association of Securities Dealers Automated Quotations System, the mean between
the high and low selling prices for Shares on such date as reported by such
system, or, if no high or low selling prices for Shares are reported by such
system for such date, then the mean between the high and low selling prices for
Shares reported by such system for the most recent day in respect of which both
high and low selling prices are quoted; or

(c) if sections 2.15(a) and (b) are not applicable, the fair market value of a
Share as the Committee may determine.

Section 2.16 Family Member means the spouse, parent, child or sibling of an
Eligible Director or Eligible Employee.

Section 2.17 OTS Regulations means the rules and regulations of the Office of
Thrift Supervision.

Section 2.18 Incentive Stock Option means a right to purchase Shares that is
granted to Eligible Employees pursuant to section 5.1, that is designated by the
Committee to be an Incentive Stock Option and that is intended to satisfy the
requirements of section 422 of the Code.

Section 2.19 Non-Profit Organization means any organization which is exempt from
federal income tax under section 501(c)(3), (4), (5), (6), (7), (8) or (10) of
the Internal Revenue Code.

Section 2.20 Non-Qualified Stock Option means a right to purchase Shares that is
either (a) granted to an Eligible Director or (b) granted to an Eligible
Employee and either (i) is not designated by the Committee to be an Incentive
Stock Option, or (ii) does not satisfy the requirements of section 422 of the
Code.

Section 2.21 Option means either an Incentive Stock Option or a Non-Qualified
Stock Option granted under the Plan.

Section 2.22 Option Period means the period during which an Option may be
exercised, determined in accordance with section 5.4.

Section 2.23 Person means an individual, a corporation, a bank, a savings bank,
a savings and loan association, a financial institution, a partnership, an
association, a joint-stock company, a trust, an estate, an unincorporated
organization and any other business organization or institution.

Section 2.24 Plan means the People’s United Financial, Inc. 2007 Stock Option
Plan, as amended from time to time.

 

4



--------------------------------------------------------------------------------

Section 2.25 Retirement means with respect to an Eligible Employee, termination
of all service for all Employers as an employee at or after the normal or early
retirement date set forth in any tax-qualified retirement plan of the Bank,
whether or not the individual in question actually participates in any such
tax-qualified plan of the Bank, and in the case of an Eligible Director,
termination of all service for all Employers as a voting member of the
Employer’s board of directors after the attainment of the latest age at which
the Eligible Director is eligible for election or appointment as a voting member
of the Employer’s board of directors under the Employer’s charter or by-laws.

Section 2.26 Service means service for an Employer as an employee in any
capacity, and service as a director or emeritus director or advisory director of
an Employer.

Section 2.27 Share means a share of Common Stock, par value $.01 share, of
People’s United Financial, Inc.

Section 2.28 Termination for Cause means termination of service or removal from
office with the Employer upon the occurrence of any of the following: (a) the
individual intentionally engages in dishonest conduct in connection with his
performance of services for the Employer resulting in his conviction of a
felony; (b) the individual is convicted of, or pleads guilty or nolo contendere
to, a felony or any crime involving moral turpitude; (c) the individual breaches
his fiduciary duties to the Employer for personal profit; or (d) the individual
willfully breaches or violates any law, rule or regulation (other than traffic
violations or similar offenses), or final cease and desist order in connection
with his performance of services for the Employer.

ARTICLE III

AVAILABLE SHARES

Section 3.1 Available Shares.

(a) The maximum aggregate number of Shares with respect to which Options may be
granted at any time shall be equal to the excess of:

(i) 15,244,796 Shares; over

(ii) the sum of:

(A) the number of Shares with respect to which previously granted Options may
then or may in the future be exercised; plus

(B) the number of Shares with respect to which previously granted Options have
been exercised;

subject to adjustment pursuant to section 7.3.

(b) Options to purchase an aggregate maximum of 4,573,438 Shares (subject to
adjustment pursuant to section 7.3) may be granted to Eligible Directors, and
Options to purchase a maximum of 762,239 Shares (subject to adjustment pursuant
to section 7.3) may be granted to any one Eligible Director.

 

5



--------------------------------------------------------------------------------

(c) Options to purchase an aggregate maximum of 15,244,796 Shares (subject to
adjustment pursuant to section 7.3) may be granted to Eligible Employees, and
Options to purchase a maximum of 3,811,199 Shares (subject to adjustment
pursuant to section 7.3) may be granted to any one Eligible Employee.

(d) For purposes of this section 3.1, an Option shall not be considered as
having been exercised to the extent that such Option terminates by reason other
than the purchase of related Shares; provided, however, that for purposes of
meeting the requirements of section 162(m) of the Code, no Eligible Employee who
is a covered employee (within the meaning of section 162(m) of the Code) shall
receive grants of Options for an aggregate number of Shares that is in excess of
the amount specified for him under this section 3.1, computed as if any Option
which is canceled or forfeited reduced the maximum number of Shares.

Section 3.2 No Repricing.

Except as provided in section 7.3, without the affirmative vote of holders of a
majority of the Shares cast in person or by proxy at a meeting of shareholders
of the Company at which a quorum representing a majority of all outstanding
Shares is present or represented by proxy, the Board shall not approve a program
providing for either (a) the cancellation of outstanding Options and the grant
in substitution therefore of any new awards, including specifically any new
Options having a lower Exercise Price or (b) the amendment of outstanding
Options to reduce the exercise price thereof.

ARTICLE IV

ADMINISTRATION

Section 4.1 Committee.

The Plan shall be administered by the Compensation and Nominating Committee (the
“Committee”) or such other committee of the Board that is designated and
empowered to perform the functions of the Committee, and shall be composed of
not fewer than two Disinterested Board Members.

Section 4.2 Committee Action.

The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. Subject to the terms and conditions of the Plan and such limitations
as may be imposed by the Board, all actions of the Committee shall be final and
conclusive and shall be binding upon the Company and all other interested
parties. Any Person dealing with the Committee shall be fully protected in
relying upon any written notice, instruction, direction or other communication
signed by the Chair of the Committee and one member of the Committee, by two
members of the Committee or by a representative of the Committee authorized to
sign the same in its behalf.

 

6



--------------------------------------------------------------------------------

Section 4.3 Committee Responsibilities.

Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:

(a) to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan, the number
of Shares subject to the Options, if any, to be granted, and the terms and
conditions thereof;

(b) to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and

(c) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.

ARTICLE V

STOCK OPTION GRANTS

Section 5.1 Grant of Options.

(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Employee or an Eligible Director an Option to
purchase Shares. An Option for Eligible Employees must be designated as either
an Incentive Stock Option or a Non-Qualified Stock Option and, if not designated
as either, shall be a Non-Qualified Stock Option. An Option for an Eligible
Director shall be a Non-Qualified Stock Option.

(b) Any Option granted under this section 5.1 shall be evidenced by a written
agreement which shall:

(i) specify the number of Shares covered by the Option determined in accordance
with section 5.2;

(ii) specify the Exercise Price, determined in accordance with section 5.3, for
the Shares subject to the Option;

(iii) specify the Option Period determined in accordance with section 5.4;

(iv) set forth specifically or incorporate by reference the applicable
provisions of the Plan; and

(v) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Option
granted to an Eligible Employee or an Eligible Director.

 

7



--------------------------------------------------------------------------------

Section 5.2 Size of Option.

Subject to section 3.1 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Employee or Eligible
Director may be granted Options shall be determined by the Committee, in its
discretion.

Section 5.3 Exercise Price.

The price per Share at which an Option granted to an Eligible Employee or
Eligible Director may be purchased shall be determined by the Committee, in its
discretion; provided, however, that the Exercise Price shall not be less than
the Fair Market Value of a Share on the date on which the Option is granted.

Section 5.4 Option Period.

Subject to section 5.5, the Option Period during which an Option granted to an
Eligible Employee may be exercised shall commence on the date specified by the
Committee in the Option agreement and shall expire on the date specified in the
Option agreement or, if no date is specified, on the earliest of:

(a) in the case of an Option granted to an Eligible Employee:

(i) the close of business on the last day of the three-month period commencing
on the date of the Eligible Employee’s termination of employment with the
Employer, other than on account of death or Disability, Retirement or a
Termination for Cause;

(ii) the close of business on the last day of the one-year period commencing on
the date of the Eligible Employee’s termination of employment due to death,
Disability or Retirement;

(iii) the date and time when the Eligible Employee ceases to be an employee of
the Employer due to a Termination for Cause; and

(iv) the last day of the ten-year period commencing on the date on which the
Option was granted; and

(b) in the case of an Option granted to an Eligible Director:

(i) the date and time when an Eligible Director shall have been removed for
cause in accordance with the Employer’s charter or by-laws; or

(ii) the last day of the ten-year period commencing on the date on which the
Option was granted.

Section 5.5 Required Regulatory Provisions.

Notwithstanding anything contained herein to the contrary:

 

8



--------------------------------------------------------------------------------

(a) no Option shall be granted to an Eligible Employee or Eligible Director
under the Plan prior to shareholder approval in accordance with section 8.10;

(b) each Option granted to an Eligible Employee or Eligible Director shall
become exercisable no more rapidly than as follows:

(i) prior to the first anniversary of the grant date, an Option shall not be
exercisable;

(ii) on and after the first anniversary, but prior to the second anniversary, of
the grant date, an Option may be exercised as to a maximum of twenty percent
(20%) of the Shares subject to the Option when granted;

(iii) on and after the second anniversary, but prior to the third anniversary,
of the grant date, an Option may be exercised as to a maximum of forty percent
(40%) of the Shares subject to the Option when granted, including in such forty
percent (40%) any optioned Shares purchased prior to such second anniversary;

(iv) on and after the third anniversary, but prior to the fourth anniversary, of
the grant date, an Option may be exercised as to a maximum of sixty percent
(60%) of the Shares subject to the Option when granted, including in such sixty
percent (60%) any optioned Shares purchased prior to such third anniversary;

(v) on and after the fourth anniversary, but prior to the fifth anniversary, of
the grant date, an Option may be exercised as to a maximum of eighty percent
(80%) of the Shares subject to the Option when granted, including in such eighty
percent (80%) any optioned Shares purchased prior to such fourth anniversary;
and

(vi) on and after the fifth anniversary of the grant date and for the remainder
of the Option Period, an Option may be exercised as to the entire number of
optioned Shares not theretofore purchased;

to the extent that any Option shall not have become exercisable and vested prior
to the date on which the Option holder terminates Service with an Employer, such
Option shall not thereafter become exercisable provided, however, that such an
Option shall become fully exercisable, and all optioned Shares not previously
purchased shall become available for purchase, on the date of the Option
holder’s death, Disability or upon a Change of Control while in the Service of
an Employer. Notwithstanding anything in the Plan to the contrary, section
5.5(b) shall apply in determining the exercisability of Options only if, subject
to restrictions contained in the OTS Regulations, no different vesting schedule
is established by the Committee and specified in the agreement evidencing the
outstanding Option.

(c) The Option Period of any Option granted hereunder, whether or not previously
vested, shall be suspended as of the time and date at which the Option holder
has received notice from the Board that his or her employment is subject to a
possible Termination for Cause, or in the case of an Eligible Director, removal
for cause in accordance with the Employer’s charter or by-laws. Such suspension
shall remain in effect until the Option holder receives official notice from the
Board that he or she has been cleared of any possible Termination for Cause, or
in the case of an Eligible Director, removal for cause, at which time, the
original Exercise Period shall be reinstated without any adjustment for the
intervening suspended period. In the event that the Option Period under section
5.4

 

9



--------------------------------------------------------------------------------

expires during such suspension, the Company shall pay to the Eligible Employee
or Eligible Director, as the case may be, within 30 days after his reinstatement
as an employee or director of an Employer, damages equal to the value of the
expired Options (based on the Fair Market Value of a Share as of the expiration
of the Option Period less the Exercise Price of such Options).

(d) No Option granted to an Eligible Employee or Eligible Director hereunder,
whether or not previously vested, shall be exercised after the time and date at
which the Option holder’s services with the Employer are terminated in a
Termination for Cause, or, in the case of an Eligible Director, removal for
cause in accordance with the Employer’s charter or by-laws.

Section 5.6 Additional Restrictions on Incentive Stock Options.

An Option granted to an Eligible Employee designated by the Committee to be an
Incentive Stock Option shall be subject to the following limitations:

(a) If, for any calendar year, the sum of (i) plus (ii) exceeds $100,000, where
(i) equals the Fair Market Value (determined as of the date of the grant) of
Shares subject to an Option intended to be an Incentive Stock Option which first
become available for purchase during such calendar year, and (ii) equals the
Fair Market Value (determined as of the date of grant) of Shares subject to any
other options intended to be Incentive Stock Options and previously granted to
the same Eligible Employee which first become exercisable in such calendar year,
then that number of Shares optioned which causes the sum of (i) and (ii) to
exceed $100,000 shall be deemed to be Shares optioned pursuant to a
Non-Qualified Stock Option or Non-Qualified Stock Options, with the same terms
as the Option or Options intended to be an Incentive Stock Option;

(b) The Exercise Price of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company shall not be less than 110% of the Fair Market Value of a Share, and if
an Option designated as an Incentive Stock Option shall be granted at an
Exercise Price that does not satisfy this requirement, the designated Exercise
Price shall be observed and the Option shall be treated as a Non-Qualified Stock
Option;

(c) The Option Period of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company, shall expire no later than the fifth anniversary of the date on which
the Option was granted, and if an Option designated as an Incentive Stock Option
shall be granted for an Option Period that does not satisfy this requirement,
the designated Option Period shall be observed and the Option shall be treated
as a Non-Qualified Stock Option;

(d) An Incentive Stock Option that is exercised during its designated Option
Period but more than:

(i) three (3) months after the termination of employment with an Employer (other
than on account of disability within the meaning of section 22(e)(3) of the Code
or death) of the Eligible Employee to whom it was granted; and

 

10



--------------------------------------------------------------------------------

(ii) one (1) year after such individual’s termination of employment with an
Employer due to disability (within the meaning of section 22(e)(3) of the Code)
or death;

may be exercised in accordance with the terms but shall at the time of exercise
be treated as a Non-Qualified Stock Option; and

(e) Except with the prior written approval of the Committee, no individual shall
dispose of Shares acquired pursuant to the exercise of an Incentive Stock Option
until after the later of (i) the second anniversary of the date on which the
Incentive Stock Option was granted, or (ii) the first anniversary of the date on
which the Shares were acquired.

ARTICLE VI

OPTIONS — IN GENERAL

Section 6.1 Method of Exercise.

(a) Subject to the limitations of the Plan and the Option agreement, an Option
holder may, at any time during the Option Period, exercise his or her right to
purchase all or any part of the Shares to which the Option relates; provided,
however, that the minimum number of Shares which may be purchased at any time
shall be 100, or, if less, the total number of Shares relating to the Option
which remain unpurchased. An Option holder shall exercise an Option to purchase
Shares by:

(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Option;

(ii) delivering to the Committee full payment, consistent with section 6.1(b),
for the Shares as to which the Option is to be exercised; and

(iii) satisfying such other conditions as may be prescribed in the Option
agreement.

(b) The Exercise Price of Shares to be purchased upon exercise of any Option
shall be paid in full in cash (by certified or bank check or such other
instrument as the Company may accept) or, if and to the extent permitted by the
Committee, in the form of Shares already owned by the Option holder having an
aggregate Fair Market Value on the date the Option is exercised equal to the
aggregate Exercise Price to be paid. Payment for any Shares to be purchased upon
exercise of an Option may also be made by delivering a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds to pay the purchase price. To facilitate the foregoing, the Company may
enter into agreements for coordinated procedures with one or more brokerage
firms. The Committee shall have no obligation to allow, and may in its sole and
absolute discretion decline to allow, the use of any exercise method described
in section 6.1(b) in any one or more case or in all cases.

(c) When the requirements of section 6.1(a) and (b) have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate evidencing the Option holder’s ownership of such Shares. The
Person exercising the Option shall have no right to vote or to receive
dividends, nor have any other rights with respect to the Shares, prior to the
date as of which

 

11



--------------------------------------------------------------------------------

such Shares are transferred to such Person on the stock transfer records of the
Company, and no adjustments shall be made for any dividends or other rights for
which the record date is prior to the date as of which such transfer is
effected, except as may be required under section 7.3.

Section 6.2 Limitations on Options.

(a) An Option by its terms shall not be transferable by the Option holder other
than to Family Members or Non-Profit Organizations or by will or by the laws of
descent and distribution and shall be exercisable, during the lifetime of the
Option holder, only by the Option holder, a Family Member or a Non-Profit
Organization. Any such transfer shall be effected by written notice to the
Company given in such form and manner as the Committee may prescribe and shall
be recognized only if such notice is received by the Company prior to the death
of the person giving it. Thereafter, the transferee shall have, with respect to
such Option, all of the rights, privileges and obligations which would attach
thereunder to the transferor if the Option were issued to such transferor. If a
privilege of the Option depends on the life, employment or other status of the
transferor, such privilege of the Option for the transferee shall continue to
depend on the life, employment or other status of the transferor. The Committee
shall have full and exclusive authority to interpret and apply the provisions of
this Plan to transferees to the extent not specifically described herein.
Notwithstanding the foregoing, an Incentive Stock Option is not transferable by
an Eligible Employee other than by will or the laws of descent and distribution,
and is exercisable, during his lifetime, solely by him.

(b) The Company’s obligation to deliver Shares with respect to an Option shall,
if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to (i) the admission
of such Shares to listing on any stock exchange on which Shares may then be
listed, or (ii) the completion of such registration or other qualification under
any state or federal law, rule or regulation as the Committee shall determine to
be necessary or advisable.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Termination.

The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee. Unless sooner terminated, the
Plan shall terminate automatically on the day preceding the tenth anniversary of
the Effective Date. In the event of any suspension or termination of the Plan,
all Options theretofore granted under the Plan that are outstanding on the date
of such suspension or termination of the Plan shall remain outstanding and
exercisable for the period and on the terms and conditions set forth in the
Option agreements evidencing such Options.

 

12



--------------------------------------------------------------------------------

Section 7.2 Amendment.

The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with section 162(m) of
the Code, no such amendment or revision shall be effective if it amends a
material term of the Plan unless approved by an affirmative vote of the holders
of a majority of the Shares cast on a proposal to approve such amendment or
revision.

Section 7.3 Adjustments in the Event of a Business Reorganization.

(a) In the event of any merger, consolidation, or other business reorganization
in which the Company is the surviving entity, and in the event of any stock
split, stock dividend or other event generally affecting the number of Shares
held by each Person who is then a holder of record of Shares, the number of
Shares covered by each outstanding Option and the number of Shares available to
any individual or group of individuals pursuant to section 3.1 shall be adjusted
to account for such event. Such adjustment shall be effected by multiplying such
number of Shares by an amount equal to the number of Shares that would be owned
after such event by a Person who, immediately prior to such event, was the
holder of record of one Share, and the Exercise Price of the Options shall be
adjusted by dividing the Exercise Price by such number of Shares; provided,
however, that the Committee may, in its discretion, establish another
appropriate method of adjustment.

(b) In the event of any merger, consolidation, or other business reorganization
in which the Company is not the surviving entity, any Options granted under the
Plan which remain outstanding shall be converted into options to purchase voting
common equity securities of the business entity which survives such merger,
consolidation or other business reorganization having substantially the same
terms and conditions as the outstanding Options under this Plan and reflecting
the same economic benefit (as measured by the difference between the aggregate
exercise price and the value exchanged for outstanding Shares in such merger,
consolidation or other business reorganization), all as determined by the
Committee prior to the consummation of such merger; provided, however, that the
Committee may, at any time prior to the consummation of such merger,
consolidation or other business reorganization, direct that all, but not less
than all, outstanding Options be canceled as of the effective date of such
merger, consolidation or other business reorganization in exchange for a cash
payment per optioned Share equal to the excess (if any) of the value exchanged
for an outstanding Share in such merger, consolidation or other business
reorganization over the Exercise Price of the Option being canceled.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Status as an Employee Benefit Plan.

This Plan is not intended to satisfy the requirements for qualification under
section 401(a) of the Code or to satisfy the definitional requirements for an
“employee benefit plan” under section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.

 

13



--------------------------------------------------------------------------------

Section 8.2 No Right to Continued Employment.

Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Director or Eligible Employee any right to
a continuation of his or her position as a director or employee of an Employer.
The Employers reserve the right to remove any Eligible Director or dismiss any
Eligible Employee or otherwise deal with any Eligible Director or Eligible
Employee to the same extent as though the Plan had not been adopted.

Section 8.3 Construction of Language.

Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or section number shall refer to an
Article or section of this Plan unless otherwise indicated.

Section 8.4 Governing Law.

The Plan shall be construed, administered and enforced according to the laws of
the State of Delaware without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
Plan shall be construed to comply with applicable OTS Regulations.

Section 8.5 Headings.

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.

Section 8.6 Non-Alienation of Benefits.

The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.

Section 8.7 Taxes.

The Company shall have the right to deduct from all amounts paid by the Company
in cash with respect to an Option under the Plan any taxes required by law to be
withheld with respect to such Option. Where any Person is entitled to receive
Shares pursuant to the exercise of an Option, the Company shall have the right
to require such Person to pay the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the minimum amount required to be withheld under applicable law.

 

14



--------------------------------------------------------------------------------

Section 8.8 Notices.

Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or five (5) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:

(a) If to the Committee:

People’s United Financial, Inc.

850 Main Street

Bridgeport, Connecticut 06604

Attention: Corporate Secretary

(b) If to an Option holder, to the Option holder’s address as shown in the
Employer’s records.

Section 8.9 Required Regulatory Provisions.

The grant and settlement of Options under this Plan shall be conditioned upon
and subject to compliance with section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. 1828(k), and the rules and regulations promulgated thereunder.

Section 8.10 Approval of Shareholders.

The Plan shall not be effective or implemented unless approved by the holders of
a majority of the total votes eligible to be cast at any duly called annual or
special meeting of the Company in which case the Plan shall be effective as of
the later of (a) October 16, 2007 or (b) the date of such approval. No Option
shall be granted prior to the date on which the Plan becomes effective.

 

15